Vista la mo-ción que antecede sobre desestimación de la presente apela-ción, fundándose el promovente en el caso de Lizardi v. Marrero, 33 D.P.R. 838, para sostener que una resolución de-negando una moción sobre nulidad de embargo no es apelable, y apareciendo que la doctrina sentada en dicho caso no es aplicable al presente caso por ser distintos los hechos y la cuestión envuelta, debiendo regirse el caso de autos por la jurisprudencia establecida en los casos de Trautman v. Trautman & Acha, 31 D.P.R. 268, y Santiago v. Maldonado, 31 D.P.R. 280, y no existiendo verdadero conflicto entre una y otra doctrina interpretada a la luz de los hechos, no ha lugar a la desestimación solicitada.